Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence filed 04/26/22 regarding application 16/499,815, in which claims 1, 17, and 18 were amended and claim 5 was cancelled. In order to expedite allowance, the examiner has further amended claims 1, 17, and 18. Claims 1-4 and 6-24 are pending and have been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Shane Percival, Reg. No. 61597, on 05/18/22.

The application has been amended as follows:
In the claims:

In claim 1: 
line 3: replace “translate” with “serially translate”
line 6: replace “translating” with “serially translating”

In claim 17: 
line 4: replace “translated” with “serially translated”
line 8: replace “translating” with “serially translating”

In claim 18: 
line 3: replace “translated” with “serially translated”
line 5: replace “translating” with “serially translating”

Response to Arguments
Applicant’s arguments on pages 7-8 that claims 1, 17, and 18 are not directed to an abstract idea are persuasive, and so the 35 U.S.C. 101 rejections of claims 1-10 and 12-24 are withdrawn. Specifically, as Applicant points out, the claims are directed to a translation aid that populates word instances in a specific way during display of translations. While the concept of language translation is perhaps considered an abstract idea, populating word instances in a specific way during display of translations certainly is not, or is at the very least, as Applicant argues on page 8, a practical application of language translation. 
Amended independent claims 1, 17, and 18 overcome the 35 U.S.C. 103 rejections of claims 1-4 and 6-24, and so they are withdrawn. Specifically, while Applicant argues that the amended claim features missing from Issaev and Watkins are not found in Ogilvie paragraphs [0015] and [0071], the examiner believes paragraph [0065] of Ogilvie to be most relevant to the amended claims. Paragraph [0065] of Ogilvie teaches “As a simple example, assume the same display is used for input 202 and output 210, and assume that it initially displays the following sentences: "The cat was large and black. Where is the cat?" Now assume the reader selects "The cat". Depending on the embodiment, this selection could be made for instance by touching the portion of a touch screen that displays "The cat", by using a mouse to click on "The cat", or by dragging a cursor over "The cat", in familiar word-processor manner. The selection processor 204 receives a specification of the selection and accesses the textual unit and state component 206. The selection processor 204 determines that the language selection state of "The cat" within the component 206 is currently "English", and changes that selection state to "French." Control is then passed to the display processor 208, which notes the change in selection state, locates all displayed instances of "The cat" or "the cat", and instructs the display 210 overwrite those instances with "Le chat" or "le chat", respectively. Surrounding text is repositioned as necessary, in a manner similar to that used when a word processor does a string replacement. As a result, the display changes, so that it shows the following: "Le chat was large and black. Where is le chat?". If the reader then presses a scroll or page down command, for example, which brings additional text into view, that text is displayed as, e.g., "That is not le chat that I saw yesterday" rather than "That is not the cat that I saw yesterday", without another translation request from the reader.” However, as seen above Ogilvie performs this function in response to the user using a mouse to click on “the cat” or dragging a cursor over “The cat”. Ogilvie is therefore not considered to disclose “serially translating” as specified in the amended claims, since the user does not necessarily click on each word in series, and “The cat” are translated and populated together instead of “concurrently populate each instance of the word in the literal translation with the translated word, before proceeding with translating any other words”. 

Allowable Subject Matter
Claims 1-4 and 6-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art references to independent claims 1, 17, and 18 are Issaev (2016/0335254) and Ogilvie (2003/0040899). Issaev discloses an electronic language translation aid including: a receiver for receiving a language sentence in a first language (figure 1(b) exhibits GUI 111 for receiving a sentence to translate as disclosed at paragraph 49); a translator for translating the language sentence into both a literal translation and a correct translation in a second language (figure 1(b) exhibits a translator comprising CPU 112 and software 113 for performing translation as disclosed at paragraph 49; figure 1(a) exhibits wherein the system performs a word-for-word translation 13 followed by using the word-for-word translation to translate the sentence to a correct translation based on syntax and other rules 14 as disclosed at paragraphs 54-56); and a display for displaying the correct translation (paragraph 49 discloses a computer display which displays the result of the correct translation). However, Issaev does not disclose the limitations of amended claims 1, 17, and 18. 

Ogilvie teaches at paragraph [0065] “As a simple example, assume the same display is used for input 202 and output 210, and assume that it initially displays the following sentences: "The cat was large and black. Where is the cat?" Now assume the reader selects "The cat". Depending on the embodiment, this selection could be made for instance by touching the portion of a touch screen that displays "The cat", by using a mouse to click on "The cat", or by dragging a cursor over "The cat", in familiar word-processor manner. The selection processor 204 receives a specification of the selection and accesses the textual unit and state component 206. The selection processor 204 determines that the language selection state of "The cat" within the component 206 is currently "English", and changes that selection state to "French." Control is then passed to the display processor 208, which notes the change in selection state, locates all displayed instances of "The cat" or "the cat", and instructs the display 210 overwrite those instances with "Le chat" or "le chat", respectively. Surrounding text is repositioned as necessary, in a manner similar to that used when a word processor does a string replacement. As a result, the display changes, so that it shows the following: "Le chat was large and black. Where is le chat?". If the reader then presses a scroll or page down command, for example, which brings additional text into view, that text is displayed as, e.g., "That is not le chat that I saw yesterday" rather than "That is not the cat that I saw yesterday", without another translation request from the reader.” However, as seen above Ogilvie performs this function in response to the user using a mouse to click on “the cat” or dragging a cursor over “The cat”. Ogilvie is therefore not considered to disclose “serially translating” as specified in the amended claims, since the user does not necessarily click on each word in series, and “The cat” are translated and populated together instead of “concurrently populate each instance of the word in the literal translation with the translated word, before proceeding with translating any other words”. 

A combination or modification of Issaev, Ogilvie and the other prior art of record would not have resulted in the limitations of claims 1, 17, and 18, and therefore claims 1, 17, and 18 would not have been obvious to one of ordinary skill in the art at the time of the invention.

Dependent claims 2-4, 6-16, and 19-24 are allowable because they further limit allowable parent claims 1, 17, and 18. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571/270-6135. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jesse S Pullias/
Primary Examiner, Art Unit 2655                            05/18/22